Citation Nr: 0215738	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether post-traumatic degenerative joint disease of the 
right ankle is a manifestation of the veteran's service-
connected residuals of a sprain of the right ankle?

2.  Entitlement to an increased rating for residuals of a 
sprain of the right ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to April 
1987, followed by service in the United States Air Force 
Reserve.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2000, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, for certain development actions as to the 
issues of whether post-traumatic degenerative joint disease 
(DJD) of the right ankle is a manifestation of the veteran's 
service-connected residuals of a sprain of the right ankle, 
and whether a rating in excess of 10 percent is assignable 
for the service-connected right ankle disability.  Following 
the RO's completion of the requested actions, the case was 
returned to the Board for further review.


FINDINGS OF FACT

1.  Post-traumatic arthritis of the right ankle is not shown 
in service or within the one-year period following the 
veteran's discharge from active duty.

2.  There is an approximate balance of positive and negative 
evidence indicating that post-traumatic DJD of the right 
ankle is present and is a manifestation of the veteran's 
service-connected residuals of a sprain of the right ankle.

3.  The veteran's service-connected residuals of a sprain of 
the right ankle are currently manifested by not more than a 
moderate limitation of range of motion of the right ankle and 
post-traumatic DJD of the right ankle joint, without clinical 
evidence of ankylosis, malunion of the os calcis or 
astragalus, or an astragalectomy.

4.  Range of motion of the veteran's right ankle is limited 
by pain, and during exacerbations occurring at six-week 
intervals, there are increased pain and a further reduction 
in range of motion, albeit not at a quantifiable rate; 
incoordination, fatigability, or weakness is not shown.


CONCLUSIONS OF LAW

1.  Post-traumatic DJD of the right ankle was not incurred in 
or aggravated by military service, nor may it be presumed to 
have been incurred therein; it is proximately due to or the 
result of the veteran's service-connected residuals of a 
right ankle sprain.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

2.  The criteria for the assignment of a rating of 20 
percent, but none greater, for residuals of a sprain of the 
right ankle, inclusive of post-traumatic DJD, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noted that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the U. S. Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Court has further held that the Board itself errs when it 
fails to ensure compliance with the terms of its remand.  Id.  

In its remand of August 2000, the Board requested that the RO 
undertake actions to contact the veteran for additional 
information regarding his receipt of treatment in recent 
years for post-traumatic DJD of the right ankle, to afford 
him a VA medical examination, and to permit readjudication of 
the claims in question.  The record reflects that the RO, by 
its letter of October 2000, requested the pertinent 
information from the veteran, to which he promptly replied.  
Such was followed by the RO's attempts to obtain all of the 
VA treatment records referenced by the veteran; no private 
medical treatment for the disorder in question was reported 
by him.  Thereafter, the veteran was afforded a VA medical 
examination in December 2000, and a report thereof was made a 
part of the claims folder and an addendum was added thereto 
in late 2001.  Such examination, as well as the findings and 
opinions requested by the Board, are in conformity with the 
Board's remand directives.  Lastly, it is evident that the 
issues on appeal were readjudicated, following the successful 
completion of the requested development actions.  Inasmuch as 
each of the actions sought by the Board in its August 2000 
remand was fully accomplished by the RO, and neither the 
veteran, nor his representative, contends otherwise, no 
Stegall violation is found such as to warrant further remand 
action.  

It is also significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

As the veteran's claims herein at issue were pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claims 
under the version of the law or regulation most favorable to 
him.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000.  Thus, consideration of this matter under the VCAA is 
to be herein afforded.

Under the applicable changes brought about by the VCAA, VA 
has a duty to advise the veteran of the requirements of his 
claim, to notify him of any information and evidence needed 
to substantiate and complete such claim, and to assist him in 
obtaining that evidence.  It is apparent that the veteran was 
specifically made aware of the changes brought about by the 
VCAA in a supplemental statement of the case, dated in 
January 2002.  He also was informed through such document and 
other notice documents provided to him by the RO of the 
evidence needed to substantiate and complete his claims and 
has been invited to submit evidence in support of such 
claims.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the VA 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  In connection with the RO's 
October 2000 request for information from the veteran, in 
response to the Board's remand of August 2000, the veteran 
indicated that he had not received private medical treatment 
for his right ankle disorder in several years and that all of 
the medical care therefor had been furnished by VA.  Inasmuch 
as no pertinent private records are in existence, the 
division of responsibility set forth in Quartuccio is not 
applicable to this matter, as VA is obligated to obtain all 
pertinent records in its possession and the record reflects 
that all such records have been secured and made a part of 
the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) (records compiled by VA are within the 
constructive possession of VA regardless of whether they are 
actually contained within the veteran's claims folder).  
Moreover, neither the veteran, nor his representative, points 
to any shortcoming in the RO's development of the instant 
claims or references any other potentially relevant evidence 
not already on file that might have a bearing on the outcome 
of this appeal.  

Based on the circumstances of this appeal, a further remand 
to the RO would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
under the VCAA and its implementing regulations, and, as 
such, further development requiring expenditure of VA 
resources is not warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
questions presented.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).


Factual Background

The veteran's Department of Defense 214, Report of Transfer 
or Discharge, indicates that he served in United States Air 
Force from August 1983 to April 1987, with a primary 
specialty of security specialist. 

Service medical records of the veteran indicate that he 
sustained a right ankle injury during 1984.  There is no 
showing of post-traumatic DJD of the right ankle in the 
veteran's service medical records compiled on active duty.

Received by the RO in June 1987 was the veteran's initial 
application for VA compensation benefits, wherein he alleged 
entitlement to service connection for residuals of an injury 
to the right ankle, among other disabilities.  A VA medical 
examination followed in August 1987.  X-rays of the right 
ankle at that time failed to show any bone or joint pathology 
and no fracture or dislocation was found.  The pertinent 
clinical assessment was of residuals of a right ankle injury.  

By a rating decision of October 1987, service connection was 
established for residuals of a sprain of the right ankle.  A 
0 percent rating was assigned therefor under Diagnostic Code 
5271 under the VA's Schedule for Rating Disabilities.  

In connection with the veteran's service in the United States 
Air Force Reserve, he was afforded a medical examination in 
February 1989.  Such evaluation identified no post-traumatic 
DJD of the right ankle.  

Private medical treatment was received by the veteran in June 
1990 following a twisting injury involving the right ankle.  
The clinical impression was of a right ankle sprain; X-rays 
showed no fracture or dislocation.  

A Reserve medical examination in February 1991 disclosed no 
abnormality of the veteran's right ankle, including post-
traumatic DJD.  In March 1993, he was referred for a physical 
profile change and the veteran reported at that time that his 
increased weight might be the result of steroid injections he 
was receiving for arthritis of the right ankle.  Examination 
yielded an assessment of a history of degenerative arthritis, 
with acute exacerbation, on steroids.  

On a VA medical examination in January 1996, there was 
diffuse tenderness of the right ankle, without swelling.  A 
purplish discoloration about the lateral aspect was present.  
Eversion or pronation was to 20 degrees; inversion or 
supination was to 30 degrees; plantar flexion to 45 degrees; 
and dorsiflexion to 0 degrees.  All movements were performed 
with 5/5 muscle strength.  No X-rays were taken.  The 
diagnosis was of chronic strain, right ankle.

By rating action in February 1996, the rating for the 
veteran's service-connected right ankle disorder was 
increased from 0 to 10 percent under DC 5271, effective from 
October 1995.

In connection with the claim for increase filed in August 
1997, the veteran submitted records of private medical care 
received in July 1997 for lateral instability of the right 
ankle and talo-navicular arthritis.  On an accompanying 
billing form for insurance purposes, diagnoses of post-
traumatic DJD and tendonitis of the right ankle were 
recorded.  No X-rays were shown to have been obtained.

VA treatment records reflect that the veteran was referred 
for physical therapy in 1997 and an evaluation by a VA 
therapist in September 1997 showed that dorsiflexion, plantar 
flexion, inversion, and eversion of the right ankle were all 
within full limits.  An attending VA physician in October 
1997 reported the presence of a lateral ligament rupture and 
laxity, for which he prescribed an ankle brace.

On a VA medical examination in October 1997, the veteran 
complained of a six-month period of right ankle instability 
for which he had been prescribed an ankle brace.  Fairly 
constant pain with radiation to the base of the foot was also 
reported.  Clinically, range of motion of the right ankle was 
normal and there was no evidence of swelling, deformity, 
subluxation, instability, nonunion, or loose motion.  
Tenderness of the right ankle was absent; no weakness, 
fatigue, or incoordination was shown.  With flare-ups, the 
examiner noted that the veteran may have decreased range of 
motion, but the degree of additional loss could not be 
quantified unless examination was undertaken at the time of 
the flare-up.  

The October 1997 examiner further opined that the veteran did 
not have arthritis of the right ankle, based on the most 
recent X-rays at the VA facility in Buffalo.  Such X-rays 
were taken in September 1997 and included four views of the 
right ankle.  The radiological report indicated that the 
bones were normally mineralized and that there was no 
evidence of significant soft tissue swelling.  There was a 
tiny bone density medial to the talus and inferior to the 
medial malleolus, representing a small accessory ossicle or 
residual of prior trauma.  There was also some irregularity 
to the medial aspect of the medial malleolus, which might be 
developmental or representative of a small spur or residual 
of prior trauma.  Also shown was a triangular bony density 
posterior to the talus separated from the talus by a faint 
lucent line, most likely representing a normal variant of the 
talus or os trigonum.  No evidence of acute fracture or 
dislocation was present.

Further VA medical examination of the veteran was undertaken 
in May 1999, at which time he complained of pain and swelling 
of the right ankle, particularly with walking long distances 
and climbing/descending of stairs.  He reported that he was 
unable to run because of ankle pain.  Evaluation showed no 
evidence of soft tissue swelling, with one area of brownish 
discoloration over the lateral aspect.  Diffuse tenderness 
was present, but there was no varus or valgus angulation.  
Dorsiflexion was to 0 degrees; plantar flexion to 45 degrees; 
eversion or pronation to 20 degrees; and inversion or 
supination to 30 degrees.  A moderate degree of pain was 
elicited with movement; muscle strength was 5/5 throughout.  
There was no evidence of laxity of the medial or lateral 
supporting ligaments.  Only two X-rays of the right ankle 
were obtained at the request of the veteran; no abnormality 
on the anterior-posterior and lateral views was noted by the 
staff radiologist.  The examiner's overall diagnoses were of 
chronic strain of the right ankle and post-traumatic DJD.  

Of record is a statement, dated in August 2000, from the 
veteran's treating VA physician at a medical facility located 
in Syracuse, New York.  It was therein set forth that the 
veteran suffered from persistent pain and limitation of 
motion and that he had completed a program of physical 
therapy in September 1997.  Issuance of an ankle brace was 
noted and current treatment was noted to consist of 
application of ice, elevation of the extremity, and use of 
non-steroidal anti-inflammatory medications during flare-ups.  
Review of the most recent X-rays in May 1999 was noted to 
identify DJD of the right ankle.  

Records of VA treatment disclose outpatient treatment was 
received in August and October 2000 for right ankle 
complaints.  In each instance, a diagnosis of traumatic 
arthritis was furnished, although specific X-ray findings 
were not reported.  

On a VA medical examination in December 2000, the veteran 
complained that his right ankle gave way rather regularly and 
that use of an ankle support over the previous three weeks 
had reduced the pain and rollover during normal activities of 
daily living.  Rather constant pain and intermittent swelling 
were described, and it was reported that exacerbations would 
occur at approximately six-week intervals and last for three 
days.  Neither weakness nor fatigue was a factor in the 
veteran's performance of daily activities, but pain was noted 
to occur with prolonged usage.  

Clinical evaluation showed that veteran's right ankle was in 
16 degrees of inversion from the neutral position.  The 
circumference of the ankles was 29 centimeters on the right 
and 28 centimeters on the left.  Range of motion of the right 
ankle was as follows, with the normal value provided in 
parentheses:  Flexion, 47 degrees (40 degrees); extension, 14 
degrees (20 degrees); and inversion, 43 degrees (50 degrees).  
Motion was limited by pain.  Evidence of laxity in the 
ligaments of the lateral malleolus and peroneal muscle tendon 
was eversion to 11 degrees (50 degrees); adduction, 37 
degrees; and abduction, 22 degrees.  Motor strength was 
normal at 5/5 in both flexion and extension.  

X-rays from August 1987, March 1997, and a limited set of 
films from May 1999 were available for review, with the 
examiner noting that the films of August 1987 were read as 
normal.  The more detailed films of March 1997 were found to 
be abnormal in that there were several areas of 
calcification, but it was noted that the reviewing 
radiologist could not distinguish between a secondary site of 
ossification or the running down of calcification from a 
previously traumatized area.  Those areas were not visible on 
the limited X-rays of May 1999 and because of the veteran's 
reluctance to have further radiation exposure, he declined to 
have additional studies done.  The pertinent diagnostic 
impressions were of a status post injury to the right ankle, 
persistent pain with exacerbations characterized by swelling 
and increased pain, limitation of motion, laxity of the 
lateral ligaments of the right ankle, and limitation of 
activities.  

In a November 2001 addendum to the report of the VA 
examination in December 2000, the examiner noted that the May 
1999 films had been reviewed; that there was no 
incoordination, fatigability, or weakness; that movement of 
the right ankle was limited due to pain; that further 
limitation of motion due to pain could not be determined; 
that there was no bony ankylosis; and that there was no 
radiologic evidence of arthritis.  

VA outpatient treatment was received in May 2002, when the 
veteran reported that his right ankle was bothering him more 
lately.  Use of ibuprofen was noted to ease his pain and 
increased use of it was noted.  

Analysis

Post-Traumatic Arthritis of the Right Ankle

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war or during 
peacetime service after December 31, 1946, and a chronic 
disease, such as arthritis, becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)). 

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

Service department records fail to indicate that the veteran 
was engaged in combat with the enemy during his period of 
active duty and he does not contend otherwise.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  As such, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not for application in 
this matter.  

Allegations are advanced, to the effect that post-traumatic 
DJD or arthritis of the veteran's right ankle developed as a 
result of his inservice right ankle injury and that VA 
compensation is payable therefor.  While service medical 
records identify the occurrence of a right ankle injury while 
the veteran was on active duty in 1984, radiological evidence 
of DJD of the right ankle is not shown in service or within 
the one-year period following the veteran's separation from 
service in April 1987.  

This case turns on whether there is a showing of DJD of the 
right ankle in association with the veteran's service-
connected residuals of a right ankle sprain, and there is 
presented in this matter salient medical evidence both for 
and against such proposition.  In this regard, it is noted 
that no clinical or radiologic diagnosis of current 
disability involving DJD of the right ankle is shown until 
1997, when a private physician offered a diagnosis of talo-
navicular arthritis and an assessment of traumatic arthritis 
was recorded during the course of VA outpatient treatment, 
each without any apparent reliance on radiological or X-ray 
findings.  A diagnosis of post-traumatic arthritis of the 
right ankle was specifically ruled out by a VA physician on a 
VA medical examination in October 1997, with the radiologist 
who reviewed September 1997 X-rays not specifying the 
presence or absence of an arthritic process of the right 
ankle, but in fact noting various radiological abnormalities, 
including possible spurring.  

At the veteran's request, only two views of the veteran's 
right ankle were obtained on X-rays taken in May 1999, which 
the reviewing staff radiologist found to be normal in the 
anterior-posterior and lateral views.  The VA physician who 
evaluated the veteran's right ankle in May 1999 entered a 
diagnosis of DJD of the right ankle, based on his 
interpretation of X-rays, and, as indicated by an August 2000 
statement, such X-rays were also interpreted by another VA 
treating physician as indicative of the presence of DJD of 
the right ankle.  Such films, as well as those taken in 
August 1987 and March 1997, were reviewed by yet another VA 
examiner in December 2000 and found not to be demonstrating 
any radiological evidence of arthritis.  

The foregoing chronology sets forth a very real difference in 
the interpretation of the radiologic data on file.  Those 
diagnoses not based on X-ray or radiologic evidence are not 
found to be persuasive, and once those are stripped away, 
what is left is a panel of medical professionals equally 
divided on the question of whether there is X-ray evidence of 
post-traumatic DJD of the right ankle linked to the veteran's 
service-connected right ankle disorder.  As there is an 
approximate balance of positive and negative evidence 
regarding the presence of arthritis of the right ankle tied 
to the service-connected residuals of a right ankle sprain, 
the undersigned affords the veteran the benefit of the doubt 
to the veteran and grants service connection for post-
traumatic DJD of the right ankle, secondary to service-
connected residuals of a sprain of the right ankle.  To that 
extent, alone, the benefit sought on appeal is granted.  

Increased Rating for Right Ankle Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service connection for residuals of a fracture of the right 
ankle was established by the RO in its rating decision of 
October 1987, at which time a 0 percent rating was assigned 
therefor under DC 5271.  The 0 percent rating was increased 
to 10 percent by rating action in February 1996 and the 10 
percent evaluation has remained in effect since that time.  

By action of the Board above, service connection has been 
established for post-traumatic DJD of the right ankle, and 
although, the RO has not been afforded the opportunity to 
evaluate the combined disability of veteran's ankle sprain 
and DJD, the favorable action herein taken with respect to 
the veteran's claim for increase obviates the need for a 
remand to the RO or issuance of notice pursuant to Rule 
903(c) of the Board's Rules of Practice.  

Where there is marked limitation of motion of the ankle, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5271.  
Moderate limitation of motion warrants a 10 percent rating.  
Id.  38 C.F.R. § 4.71, Plate II, indicates that normal ankle 
dorsiflexion is from 0 degrees to 20 degrees, and that normal 
ankle plantar flexion is from 0 degrees to 45 degrees.  

Review of the evidence denotes the presence of not more than 
a moderate diminution in dorsiflexion or plantar flexion of 
the right ankle, based on the reports of range of motion 
testing compiled by VA in 1997, 1999, and 2000.  See 
38 C.F.R. § 4.71, Plate II.  As such, not more than a 10 
percent evaluation is warranted under DC 5271.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the record 
does not indicate that ankylosis of the right ankle is 
present, DCs 5270 and 5272 are not for application.  The 
medical evidence of record also does not reveal that the 
manifestations of the veteran's left ankle disability 
includes malunion of the os calcis or astragalus, nor 
astragalectomy, and therefore, DCs 5273 and 5274 are not to 
be utilized for the rating of the disorder herein at issue.  
There likewise is no basis for the assignment of a rating in 
excess of 10 percent based on shortening of the lower 
extremity due to the veteran's right ankle disorder.  See 
38 C.F.R. § 4.71a, DC 5275.

Remaining for consideration is the question of whether an 
increased schedular evaluation is warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Such regulatory provisions 
provide that the rating for a musculoskeletal disorder based 
on limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.  When 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

In this instance, pain on motion and ligament laxity, and 
increased pain during exacerbations occurring over three days 
at six-week intervals, are documented.  It is also noted that 
a VA examiner in October 1997 conceded that with flare-ups, 
the veteran may experience decreased range of motion, but at 
a rate not quantifiable unless examined at the time of the 
flare.  While there is no evidence of weakness, fatigability, 
or incoordination, the existence of pain, in addition to an 
increased level of pain and a further loss of range of motion 
during exacerbations, is found to warrant an additional 10 
percent rating, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca, supra, bringing the total schedular evaluation to 
20 percent.

There, too, remains for consideration any change in the 
rating to be assigned due to post-traumatic DJD of the 
veteran's right ankle, as a residual of his service-connected 
right ankle sprain.  It must be remembered that the veteran's 
service-connected residuals of a right ankle sprain have been 
rated in the past and continue to be rated on the basis of 
limitation of motion under DC 5271, and any arthritic process 
would under 38 C.F.R. § 4.71a, DCs 5010 and 5003 also be 
ratable on the degree to which range of motion of the right 
ankle joint is diminished.  Assignment of a separate 
evaluation on the basis of the DJD would therefore be 
violative of anti-pyramiding provisions.  See 38 C.F.R. 
§ 4.14 (2001).  Similarly, neither VAOPGCPREC 23-97(July 1, 
1997), nor VAOPGCPREC 9-98 (August 14, 1998), provides a 
basis for the assignment of a separate rating for arthritis 
when the primary component of the disorder in question is 
ratable solely on the basis of limitation of motion, as is 
the case in this instance.  

Based on the foregoing, it is concluded that, in due 
consideration of the not more than moderate limitation of 
motion of the veteran's right ankle joint, caused by his 
residuals of a right ankle sprain, inclusive of DJD, and the 
resulting pain and functional loss, an increase in the 
schedular evaluation to 20 percent, but none greater, is 
warranted.


ORDER

Service connection for post-traumatic DJD of the right ankle, 
secondary to service-connected residuals of a sprain of the 
right ankle, is granted.

A rating of 20 percent, but none greater, is granted for 
residuals of a sprain of the right ankle, inclusive of post-
traumatic DJD of the right ankle, subject to those provisions 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

